VARO, Judge
(dissenting in part concurring in part):
I respectfully dissent from the majority’s discussion and determination on the issue of agency. In my opinion, the remand from the Court of Military Appeals is clear. That Court has found Ms. Cirks to be an agent of The United States and thus, the issue of agency is no longer a matter properly before this court for consideration. The DuBay hearing judge has made specific findings that at the time the appellant was questioned by Ms. Cirks, he had an attorney-client relationship with a defense counsel, and that the interview with Ms. Cirks was not the result of any waiver of the appellant’s Sixth Amendment right to counsel. Based on these determinations this Court is bound to apply Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981) and find the appellant’s statement to Ms. Cirks to be inadmissible.
Assuming arguendo that this Court still has authority to review the question of agency, in my opinion the relationship between Ms. Cirks, the command as a whole, and the Criminal Investigation Division, in particular, is as a matter of fact, sufficient to establish an agency relationship. Her status as such thus has an impact on the appellant’s rights under the Fifth and Sixth Amendments as well as under Article 31(b), Uniform Code of Military Justice, 10 U.S.C. § 831(b) (1982). See United States v. Quillen, 27 M.J. 312 (C.M.A.1988).
I concur with the majority opinion that even in the absence of the appellant’s 21 February 1986 statement to Ms. Cirks, there was sufficient other admissible evidence presented to support the findings of guilty and the sentence.